department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend x program name y organization z country m dollars amount n dollars amount b percent percentage c percent percentage dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you will operate an educational grant program called x to strengthen ties between the country of z and the youth of z living outside of z by affording them an opportunity to be a part of z’s daily life and contribute to z’s development through work study and volunteer experiences while developing life-long personal ties and a renewed sense of identity of z grants for x will range from m dollars to n dollars x will be awarded on an objective and nondiscriminatory basis to individual alumni of your program or to alumni of the y program applicants must submit proposals with the following elements executive summary needs statement project outline short-term and long-term goals implementation plan and timeline of completion monitoring and evaluation plan measurable quantitative and qualitative impacts desired budget narrative and a proposed budget all projects should have a direct benefit in z dollars must be matched dollar for dollar by other funding sources and you will not fund x until the match is secured at least b percent of the grant awarded must be spent in z with the remaining c percent eligible to be used for indirect_costs such as economic travel and homestay living options all projects submitted for funding over m you do not intend that any of your foundation managers or substantial contributors or any family_member described as a disqualified_person under code sec_4946 shall be eligible to submit a proposal for funding family members or household members of the current x coordinator and executive director who are not disqualified persons can be eligible and in such case the proposal reviewers must recuse themselves if a family or household member is an applicant e e proposals will be reviewed first by x coordinator and executive director and then by your board_of directors grants will be evaluated based on the following objective criteria ability to raise matching funds for the grant the collaboration of one or more of your alumni on the project arealistic implementation plan including clearly defined goals and steps outlined to accomplished these goals the highest expected impact while serving affecting a large group of beneficiaries the majority of grant funds being spent in z whether the project is a one-time activity or be sustainable over time under a realistic plan the involvement of the native community of z in the proposed plan and the likelihood of success in achieving the specific objective proposed x recipients will be required to execute a grant award letter which will require annual reports and a final report on progress made toward this specific objective and on the expenditures of all grant funds an award letter will allow you to make site visits to observe the work being funded by x and to recoup grant dollars by reasonable efforts if terms are breached you will retain all grant reports proposals and records you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds letter catalog number 58222y held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records related to the following individual grants including information to evaluate grantees grantees which are identified as a disqualified_person how the amount and purpose of each grant was established and how you establish supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is e e - to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent other conditions that apply to this determination_letter catalog number 58222y e e e e e e e you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58222y
